DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 16-20 in the reply filed on 3/7/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "the conformal layer comprises electroless nickel plating, Newton" renders the claim indefinite because it is unclear whether the material is claimed or a process of the material. Such should have been “electroless plated nickel”; and the term “Newton” should have been “Newton’s metal”, if specification support.
Regarding claim 17, the phrase "the non-metal oxide layer comprises diamond-like carbon, silicon carbide, or parylene" renders the claim indefinite because it is unclear how the SiC (silicon carbide), diamond -like carbon or parylene could be a “non-metal oxide”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2012/0214315) in view of Firouzdor et al (US 2015/0307982).
Nishimura et al disclose an etching process by using a fluorine-containing gas [0020]-[0021]; and temperature of the substrate is maintained at a desired level [0036], wherein a substrate is placed on a susceptor (resemble as the claimed pedestal), which susceptor is coated with a protection member [0037]; and a shield ring 25 is provided on the protection member 23 [0037]-[0038]; and aforesaid teaching disclose the claimed two different type of protection layer on the susceptor or pedestal.
Nishimura et al fail to disclose the protection member is conformal layer which extends about the pedestal or susceptor; and a non-metal oxide layer over the conformal layer.
However, Firouzdor et al disclose that a susceptor can be coated or protected by a first protective layer and a second protective layer over a surface of the body (abstract), wherein the protective layer is conforming the susceptor [0017]; wherein first protective layer 135 on at least one surface and a second protective layer 136 over the first protective layer 135.  In one embodiment, the first protective layer is SiC and the second protective layer is one of Y.sub.3Al.sub.5O.sub.12 (YAG), Er.sub.3Al.sub.5O.sub.12 (EAG), or YF.sub.3.  [0029], the SiC (silicon carbide) reads on the claimed non-metal oxide layer.
In the above teaching, Firouzdor et al may not disclose the SiC is over the ceramic (first protective layer).
However, it has been held that rearrangement of parts was held to have been obvious. In re Japikse 86 USPQ 70 (CCPA 1950).
Examiner pointed out that Firouzdor et al’s protective layer SiC obviously possess all the claimed characteristics of the non-metal oxide layer because applicant’s non-metal oxide layer is exactly same as the Firouzdor et al’s ones and expected to have the same properties as claimed. 
Examiner also pointed out that without showing any criticality of the claimed surface roughness of the conformal layer would have bee obvious to encompasses the claimed range because the protective layers are similar in nature and it has been held that absent evidence of disclosure of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233,234 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Firouzdor et al’s teaching of using conformal protective coating layers into Nishimura et al’s teaching for improving erosion resistance as well as improve the service life of the article, while reducing maintenance and manufacturing cost as taught by Firouzdor et al al.	
With regards to claim 18, Firouzdor et al disclose that the susceptor 134 has multiple depressions.  Each depression may be approximately the size of a substrate (e.g., a wafer) that is to be held in the depression [0028]; and aforesaid depressions reds on the claimed one or more apertures.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2012/0214315) in view of Firouzdor et al (US 2015/0307982) as applied to claim 16 above, and further in view of Shirasaki (US 2016/0081216).
Modified Nishimura et al disclose above except the first protective or conformal layer comprises the specific material as recited in the claim 19.
However, Shirasaki discloses that in order to prevent oxidation corrosion, a plated layer of nickel, gold, or the like is formed on a surface of the pedestal member 34 using the electroplating method or the electroless plating method [0051].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Shirasaki’s teaching of protecting or plating the surface of a pedestal with electroless plated nickel into modified Nishimura et al’s teaching for efficiently preventing oxidation erosion as taught by Shirasaki.	
With regards to claim 20, the modified teach above discloses the conformal layer is same as the inventive ones and one of ordinary skill in the art would have been expect the same phosphorous content as the claimed ones, unless applicants show on the contrary.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713